Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-24125

 FRANCISCO ALFONSO,

          Plaintiff,

 vs.

 ATLAS PAPER MILLS, LLC,

       Defendant.
 ________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, Francisco Alfonso, sues Defendant, Atlas Paper Mills, LLC,

 based on the following good cause:

                             PARTIES, JURISDICTION, AND VENUE

 1. Plaintiff, Francisco Alfonso​, was and is a ​sui juris resident of Miami-Dade County, Florida,

       at all times material. He was an hourly non-exempt employee of the Defendant, as the term

       “employee” is defined by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

 2. Defendant, Atlas Paper Mills, LLC, is a ​sui juris Foreign Limited Liability Company that

       maintains an office in Miami-Dade County and regularly transacts business within

       Miami-Dade County. Upon information and belief, the Defendant was Plaintiff’s FLSA

       employer for Plaintiff’s respective period of employment (“the relevant time period”). The

       Defendant ran the day-to-day operations for the relevant time period, was responsible for

       paying Plaintiff’s wages for the relevant time period, controlled Plaintiff’s work and

       schedule, and was therefore Plaintiff’s “employer” as defined by 29 U.S.C 203 (d).



                                                   1
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 2 of 7



 3. Defendant employed Plaintiff.

 4. This Court has jurisdiction over Plaintiff’s FLSA Claims.

 5. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts business in

    this District, because the corporate Defendant maintains an office in this District, and

    because most if not all of the operational decisions affecting Plaintiff’s employment were

    made in this District, while Plaintiff worked in Miami-Dade County, where payment was to

    be received.

                                        Background Facts

 6. Plaintiff worked for Defendant as a Paper Mill Mechanic, from on or about March 1993,

    through on or about August 12, 2019.

 7. From approximately October 8, 2016, through on or about August 12, 2019, Defendant

    required that plaintiff work at the employer’s place of business, including working many

    hours from home while off the clock.

 8. To the extent that records exist regarding the exact dates of Plaintiff’s employment exist, and

    of the times he worked each work day, such records are in the exclusive custody of

    Defendant.

 9. Plaintiff was a Paper Mill Mechanic and his duties included operating, maintaining, and

    repairing yankee dryers, amongst other machinery for the Defendant’s tissue paper producing

    business.

 10. Defendant’s business activities involve those to which the Fair Labor Standards Act applies.

 11. Both the Defendant’s business and the Plaintiff’s work affects interstate commerce for the

    relevant time period.



                                                 2
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 3 of 7



 12. Plaintiff’s work for the Defendant affected interstate commerce for the relevant time period

    because the materials and goods used by both the Plaintiff and Defendant were produced

    outside of the country, that plaintiff used on a constant and/or continual basis and/or that

    were supplied to Plaintiff by the Defendant to use on the job moved through interstate

    commerce prior to and/or subsequent to Plaintiff’s use of the same.

 13. Plaintiff’s work for the Defendant was actually in and/or closely related to the movement of

    commerce while Plaintiff worked for the Defendant that the Fair Labor Standards Act applies

    to Plaintiff’s work for the Defendant.

 14. Additionally, Defendant regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, such as medical equipment, computers, printers and

    fact and copy machines, thus making Defendant’s business an enterprise covered under the

    Fair Labor Standards Act.

 15. Upon information and belief, the Defendant had gross sales or business done in excess of

    $500,000 annually for the years 2016, 2017, and 2018.

 16. Upon information and belief, the Defendant’s gross sales or business is expected to exceed

    $500,000 for the year 2019.

 17. From approximately October 8, 2016, through August 12, 2019, Defendant agreed to pay

    Plaintiff at an hourly rate of around $22.00 per hour.

 18. Between the period of on or about October 8, 2016, through on or about March 31, 2019,

    Plaintiff was “on-call” (but off-the-clock) for one week out of the Month, where he would




                                                 3
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 4 of 7



    receive phone calls and text messages from employees of the Defendant asking the Plaintiff

    for his assistance in repairing broken down machinery at Defendant’s place of business.

 19. While on-call between the period of October 8, 2016, through on or about March 31, 2019,

    Plaintiff worked 12 hours of overtime (ie., 12 hours in excess of 40 hours) each workweek.

 20. Between the period of October 8, 2016, through on or about March 31, 2019, Plaintiff

    worked 12 hours of overtime each workweek in which he was only paid for 4 hours, but at

    his regular hourly rate of $22.00, instead his overtime hourly rate of $33.00.

 21. Therefore, from the period of October 8, 2016, through on or about March 31, 2019, while he

    was “on-call” once a week every month, Plaintiff is owed for 12 hours of overtime worked,

    comprised of 8 hours at his overtime rate, plus 4 hours at a rate equal to the difference of

    what he was paid ($22/hr) and what he should have been paid ($33/hr), which is $11/hr.

 22. Moreover, between the period of on or about October 8, 2016, through on or about March 31,

    2019, Plaintiff worked three weeks out of every month while not “on-call” (off-the-clock),

    where he would receive phone calls and text messages from employees of the Defendant

    asking the Plaintiff for his assistance in repairing broken down machinery at Defendant’s

    place of business.

 23. During this period, Plaintiff worked 12 hours of overtime (ie., 12 hours in excess of 40

    hours) each workweek, which he was never compensated for.

 24. Therefore, from the period of October 8, 2016, through on or about March 31, 2019, while he

    was not “on-call” three weeks of every month, Plaintiff is owed for 12 hours of overtime

    worked each of the three weeks of every month, comprised of 12 hours at his overtime rate

    ($33/hr).



                                                 4
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 5 of 7



 25. So, from the period of October 8, 2016, through on or about March 31, 2019, Plaintiff is

    owed for 1,548 hours of overtime worked, comprised of 1,161 hours at his overtime hourly

    rate of $33.00, and for 387 hours worked at $11.00 per hour.

 26. Moreover, between the period of on or about June 1, 2019, through on or about August 12,

    2019, Plaintiff worked every week while “on-call” (off-the-clock), where he would receive

    phone calls and text messages from employees of the Defendant asking the Plaintiff for his

    assistance in repairing broken down machinery at Defendant’s place of business.

 27. Between the period of June 1, 2019, through on or about August 12, Plaintiff worked 19

    hours of overtime each workweek in which he was only paid for 5 hours, but at his regular

    hourly rate of $22.00, instead his overtime hourly rate of $33.00.

 28. Therefore, from the period of June 1, 2019, through on or about August 12, while he was

    “on-call” every week, Plaintiff is owed for 19 hours of overtime worked, comprised of 15

    hours at his overtime rate, plus 4 hours at a rate equal to the difference of what he was paid

    ($22/hr) and what he should have been paid ($33/hr), which is $11/hr.

 29. So, from the period of June 1, 2019, through on or about August 12, Plaintiff is owed for 190

    hours of overtime worked, comprised of 150 hours at his overtime hourly rate of $33.00, and

    for 40 hours worked at $11.00 per hour.

 30. In total, Plaintiff is owed for 1,738 hours of overtime worked, comprised of 1,311 hours at

    his overtime hourly rate of $33.00 per hour, and 427 hours worked at $11.00 per hour.

 31. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by Plaintiff.

 32. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

    rendered.



                                                  5
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 6 of 7



                       COUNT I. FLSA OVERTIME WAGE VIOLATION

    Plaintiff reincorporates and re-alleges paragraphs 1-32 set forth fully herein and further

 alleges as follows:

 33. Plaintiff claims he is owed for 1,738 hours of overtime wages worked within the relevant

    time period as required by the Fair Labor Standards Act.

 34. Plaintiff alleges he notified Defendant on various occasions about the discrepancy, but

    Defendant refused to pay him.

 35. Defendant willfully and intentionally refused to pay Plaintiff overtime wages for each of the

    overtime hours worked from approximately October 8, 2016, through August 12, 2019, as

    required by the Fair Labor Standards Act.

 36. Defendant either recklessly failed to investigate whether their failure to pay Plaintiff

    overtime wages for hours worked from approximately October 8, 2016, through August 12,

    2019, violated the Fair Labor Standards Act, they intentionally misled Plaintiff to believe that

    Defendant were not required to pay Plaintiff overtime wages for hours worked from

    approximately October 8, 2016, through August 12, 2019, and/or Defendant concocted a

    scheme pursuant to which they deprived Plaintiff overtime wage pay earned from

    approximately October 8, 2016, through August 12, 2019.

 37. Plaintiff is entitled to a back pay award of at least the applicable overtime wage for all hours

    worked from approximately October 8, 2016, through August 12, 2019, plus an equal amount

    as a penalty, plus attorneys’ fees and costs.

    WHEREFORE, Plaintiff, Francisco Alfonso, demands the entry of judgment in his favor and

    against the Defendant, Allan Industries, Inc., after trial by jury and as follows:



                                                    6
Case 1:19-cv-24125-CMA Document 1 Entered on FLSD Docket 10/07/2019 Page 7 of 7



                    a. That Plaintiff recover compensatory overtime wage damages and an equal

                        amount of liquidated damages as provided under the law and in 29 U.S.C

                        § 216(b);

                    b. That Plaintiff recover prejudgment interest if he is not awarded liquidated

                        damages;

                    c. That Plaintiff recover an award of reasonable attorney fees, costs, and

                        expenses pursuant to the FLSA;

                    d. That Defendant be ordered to make Plaintiff whole by providing

                        appropriate overtime wage pay and other benefits wrongly denied in an

                        amount to be shown at trial and other affirmative relief;

                    e. That Plaintiff recover all interest allowed by law; and

                    f. Such other and further relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.

 Dated this 7th day of October, 2019.

                                                        Respectfully submitted,

                                                        By: ​/s/ Gadiel A. Espinoza, Esq.
                                                        Gadiel A. Espinoza, Esq.
                                                        Florida Bar No. 121831

                                                        PEREGONZA LAW GROUP, PLLC
                                                        1414 NW 107th Ave, Suite 302
                                                        Doral, FL 33172
                                                        Tel. (786) 650-0202
                                                        Fax. (786) 650-0200
                                                        Email: ​gadiel@PereGonza.com
                                                        Email: ​office@peregonza.com
                                                        Attorneys for Plaintiff


                                                   7
